Title: From James Madison to Thomas Jefferson, 8 August 1791
From: Madison, James
To: Jefferson, Thomas


My dear Sir
N. York Aug: 8. 1791.
I take the liberty of putting the inclosed into your hands that in case Col: Lee should have left Philada. the contents may find their way to Col: Fisher who is most interested in them. And I leave it open for the same purpose. The Attorney will be a fit channel in the event of Col: Lee’s departure, for conveying the information. You will find an allusion to some mysterious cause for a phœnomenon in the Stocks. It is surmized that the deferred debt is to be taken up at the next session, and some anticipated provision made for it. This may either be an invention of those who wish to sell: or it may be a reality imparted in confidence to the purchasers or smelt out by their sagacity. I have had a hint that something is intended and has dropt from —— —— which has led to this speculation. I am unwilling to credit the fact, untill I have further evidence, which I am in a train of getting if it exists. It is said that packet boats & expresses are again sent from this place to the Southern States, to buy up the paper of all sorts which has risen in the market here. These & other abuses make it a problem whether the system of the old paper under a bad Government, or of the new under a good one, be chargeable with the greater substantial injustice. The true difference seems to be that by the former the few were the victims to the many; by the latter the many to the few. It seems agreed on all hands now that the bank is a certain & gratuitous augmentation of the capitals sub[s]cribed, in a proportion of not less than 40 or 50 PerCt. And if the deferred debt should be immediately provided for in favor of the purchasers of it in the deferred shape, & since the unanimous vote that no change shd. be made in the funding system, my imagination will not attempt to set bounds to the daring depravity of the times. The stockjobbers will become the pretorian band of the Government—at once its tool & its tyrant; bribed by its largesses, & overawing it, by clamours & combinations. Nothing new from abroad. I shall not be in Philada. till the close of the Week. Adieu Yrs. Mo: Affy
Js. Madison Jr
